IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44127

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 751
                                                )
       Plaintiff-Respondent,                    )    Filed: October 27, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
TARA JEAN HURLEY,                               )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Sally J. Cooley,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Tara Jean Hurley pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c). The district court imposed a unified sentence of five years, with a minimum period of
confinement of two years, and placed Hurley on probation for five years. Hurley subsequently
violated the terms of her probation, and the district court revoked probation, ordered execution of
the original sentence, and retained jurisdiction. After Hurley completed the rider program, the
district court relinquished jurisdiction. Hurley appeals, claiming that the district court erred by
refusing to grant probation.




                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Hurley
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Hurley argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Hurley’s case. The order of the district court relinquishing
jurisdiction is affirmed.




                                                   2